117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie WATSON, Appellant,v.UNITED STATES POSTAL SERVICE;  St. Louis Gateway DistrictArea Local of American Postal Workers Union,AFL-CIO;  American Postal Workers Union,AFL-CIO, Appellees.
No. 96-3196EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 7, 1997Filed:  July 11, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Willie Watson appeals the district court's grant of summary judgment to Watson's former employer and his former unions in this employment-related lawsuit.  Watson also seeks review of a Merit Systems Protection Board decision.  Based on the record before us, we find no error that would require reversal.  We thus affirm on the basis of the district court's thorough, well-reasoned order.  See 8th Cir.R. 47B.


2
A true copy.